            Case 1:20-cv-02949-LAP Document 12 Filed 04/24/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 3M COMPANY,

                           Plaintiff,                    Case No.: 1:20-cv-02949 (LAP)(KNF)

                      -against-                          Jury Trial Demand

 PERFORMANCE SUPPLY, LLC,
                           Defendant.

                        [PROPOSED] ORDER
         TO SHOW CAUSE FOR TEMPORARY RESTRAINING ORDER
   AND PRELIMINARY INJUNCTION AGAINST PERFORMANCE SUPPLY, LLC

       WHEREAS, the Court, having considered Plaintiff 3M Company’s (“3M”) Memorandum

of Law Support in Support of its Application for a Temporary Restraining Order and Preliminary

Injunction (the “Application”) against Defendant Performance Supply, LLC (“Defendant”),

together with the supporting Declarations of Charles Stobbie, David A. Crist, and A. John P.

Mancini (collectively, the “Declarations”), as well as the record and proceedings to date in the

above-captioned action.

       IT IS HEREBY ORDERED that 3M’s Application is GRANTED in its entirety. It is

hereby further ORDERED that:

       1.       Defendant appear before The Honorable ____________________________,

District Judge, United States District Court for the Southern District of New York, on April _____,

2020, at ____ am/pm, in the United States Courthouse, 500 Pearl Street/40 Foley Square, New

York, New York 10013, and show cause (the “Show Cause Hearing”) as to why the Court should

not enter an Order, pursuant to FED. R. CIV. P. 65(a), that:

             a. Preliminarily enjoins Defendant, its agents, servants, employees, officers and all

persons and entities in active concert and participation with them from using the “3M” trademarks
            Case 1:20-cv-02949-LAP Document 12 Filed 04/24/20 Page 2 of 3



(the “3M Marks”), the slogan “3M. Science Applied to Life” (the “3M Slogan”), and any other

word, name, symbol, device, or combination thereof that is confusingly similar to the 3M Marks

and/or the 3M Slogan, for, on, and/or in connection with the manufacture, distribution, advertising,

promoting, offering for sale, and/or sale of any goods or services, including, without limitation,

Plaintiff’s 3M-brand N95 respirators, during the pendency of this action, and

             b. Preliminarily enjoins Defendant, its agents, servants, employees, officers and all

persons and entities in active concert and participation with them from engaging in any false,

misleading, and/or deceptive conduct in connection with 3M and its products, including, without

limitation, representing itself as being an authorized distributor, vendor, agent, representative,

retailer, and/or licensee of 3M and/or any of 3M’s products (including, without limitation, 3M-

brand N95 respirators); falsely representing to have an association or affiliation with, sponsorship

by, and/or connection with, 3M and/or any of 3M’s products; falsely representing that 3M has

increased the price(s) of its 3M-brand N95 respirators; and offering to sell any of 3M’s products

at a price and/or in a manner that would constitute a violation of NEW YORK GENERAL BUSINESS

LAW § 369-R, during the pendency of this action.

       2.       Sufficient reason having been shown therefor, from the date of this Order, through

and including the date of the Show Cause Hearing, Defendant, its agents, servants, employees,

officers and all persons and entities in active concert and participation with them, are hereby

temporarily restrained, pursuant to FED. R. CIV. P. 65(b), from engaging in any of the acts and/or

conduct described in Paragraphs 1(a) and 1(b) of this Order.

       3.       Pursuant to this Court’s equitable powers and discretion, 3M need not post a bond.

       4.       3M and/or its authorized representative(s) must serve a copy of this Order, together

with 3M’s Memorandum of Law, and the Declarations, in Support of 3M’s Application, on



                                                 2
            Case 1:20-cv-02949-LAP Document 12 Filed 04/24/20 Page 3 of 3



Defendant and/or Defendant’s registered agent via personal service and/or First Class Mail at 3

Westbrook Way, Manalapan, New Jersey 07726, on or before April ___, 2020 at _____ am/pm

The foregoing shall constitute proper service and notice of this Order.

       5.       This Court shall retain jurisdiction to hear and determine all matters arising out of,

relating to, and/or otherwise concerning the interpretation and/or enforcement of this Order.

SO ORDERED this ______ day of April, 2020.

___________________________________
United States District Judge




                                                  3
